Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
While the closest prior art teaches anonymous account authentication, and use of authentication policy tables, and version verification for such policy tables, the closest prior art does not teach or suggest obtaining the version number of the resource owner according to the anonymous account authentication request, obtaining a linear policy table based on the version number matching another version number, where the authentication policy table comprises a correspondence between a resource set and a permission set, and where the linear policy table comprises a one-to-one correspondence between each of the plurality of resource contents in the resource set and each of the plurality of permission information in the permission set and then obtaining an authentication policy set from the linear policy table and using the authentication policy set to perform authentication.  
As such, because the closest prior art does not render the claims anticipated or obvious, and because there are no other outstanding issues, claims 1-20 are allowed.
Below is a specific summary of the closest prior art.
CN 106790262 taught a resource request authentication system which takes into account the version number of the policy table when making an authentication determination, but does not disclose anonymous authentication or that the version number of the authentication policy table is obtained according to the anonymous account authentication request.
US 8,688,991 taught a system for providing anonymous access to encrypted videos including authentication of the decryption system and the media player application based on verifying the versions thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790. The examiner can normally be reached Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T HENNING/Primary Examiner, Art Unit 2491